Citation Nr: 0110113	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-05 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He was a prisoner of war (POW) of the German 
Government from October 1, 1944 to April 29, 1945.  His 
military occupational specialty was light machine gunner.  
The veteran was awarded the Combat Infantry Badge.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefit sought and the veteran appealed its 
decision to the Board of Veterans' Appeals (Board), first 
presenting testimony before an RO hearing officer in July 
1998 and then before a traveling member of the Board in March 
1999.  In September 1999, the Board denied the benefit which 
had been sought on appeal.  Thereafter, the veteran appealed 
the Board's denial of the claim to the United States Court of 
Appeals for Veterans Claims (Court).  

In July 2000, the Court granted a joint motion which had been 
filed by the veteran and the Secretary of Veterans Affairs 
(Secretary) which vacated the Board's September 1999 decision 
and remanded the case to the Board in light of the fact that 
the VA examination which was of record was inadequate for 
rating purposes.  In August 2000, the veteran submitted to 
the Board a private examination report which, upon inspection 
by the Board, is adequate for rating purposes.  In light of 
38 C.F.R. § 3.326(b) (2000), the contents of that examination 
report, and Bernard v. Brown, 4 Vet. App. 384 (1993), the 
claim may be disposed of by the Board at this time.  
38 C.F.R. § 20.1304(c) (2000).  The provisions of 
38 C.F.R. § 3.326(b) indicate that a private examination 
report which is adequate for rating purposes may be accepted 
for rating a claim without further examination.

In January 2001, the veteran elected not to have an 
additional hearing before the Board in light of the fact that 
the prior Board member whom had presided over his hearing in 
March 1999 has since resigned from the Board.



FINDINGS OF FACT

1.  The veteran is a former prisoner of war forcibly interned 
by the enemy for approximately 7 months in World War II.

2.  The veteran has ischemic heart disease that is related to 
his POW experience during service.

3.  There is no affirmative evidence to demonstrate an 
intercurrent injury or disease that occurred between the time 
of service and the onset of heart disease.


CONCLUSION OF LAW

The veteran's ischemic heart disease is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112(b)(2) (West 1991), 
1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims service connection for ischemic heart 
disease.  The Board is also satisfied that all relevant and 
available facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist.  38 U.S.C.A. §§ 5103(a) and 5107(a), as 
amended by the Veterans' Claims Assistance Act of 2000 (Nov. 
10, 2000).  Determinations regarding service connection are 
to be based on review of the entire evidence of record.  
38 U.S.C.A. § 5107(b), as amended by the Veterans' Claims 
Assistance Act of 2000 (Nov. 10, 2000); Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).

VA regulations provide that if a veteran is a former prisoner 
of war and, as such, was interned or detained for not less 
than 30 days, certain diseases, among them beriberi 
(including beriberi heart disease), shall be presumed to have 
been incurred in service if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military service, even though there is no record of 
such disease during service, provided that certain rebuttable 
presumptions are also satisfied.  38 U.S.C.A. § 1112(b); 38 
C.F.R. §§ 3.307(a)(5),(d); 3.309(c). 

The NOTE following 38 C.F.R. § 3.309(c) states that for 
purposes of this section, the term "beriberi heart disease" 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a) (West 1991 & Supp. 
1999).  Evidence which may be considered in rebuttal of 
service incurrence of such disease will be any evidence of a 
nature usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).

The veteran filed his initial claim for VA compensation in 
October 1945 based on frostbitten feet, yellow jaundice, 
diarrhea, malnutrition and a nervous breakdown due to his 
internment as a prisoner of war of the German Government.  
The earliest extant record is a service hospitalization 
report dating from August 10 to August 17, 1945, noting that 
the veteran had been admitted for rehabilitation due to an 
anxiety state, chronic sinusitis, and frostbite of the feet.  
The final diagnosis was mild anxiety state, muscle-band 
tension, numerous psychosomatic complaints, restlessness, and 
anorexia.  The veteran voiced numerous complaints, including 
low back pain, an ache in the left arm, pain and soreness in 
the left shoulder, frontal headaches, postnasal discharge, 
anorexia, irregular bowel movements, pains in the left knee, 
and soreness of the ankles and calves.  He was noted to be a 
well nourished male, who did not look ill.

The veteran reported as history that he had been hospitalized 
as a prisoner of war in Germany in October 1944 for 
intestinal influenza for 12 days, in February 1945 for yellow 
jaundice for 10 days, and in March 1945 for influenza for 12 
days.  He had sustained a shell fragment wound to the inner 
left thigh in 1944.  The veteran reported that during his 
time as a prisoner of war, he had lost 35 pounds, was bombed 
and strafed by friendly planes, and had developed severe 
nervous symptoms. He stated that he had acquired fleas, 
bedbugs and body lice.  Since his return to the United 
States, he continued to be nervous and irritable, had 
frequent headaches, and post-nasal discharge.  Examination of 
his heart was "normal." Following transfer to another ward, 
the veteran again was given a physical examination, which was 
stated to be negative.  An x-ray of the chest was negative.

A VA disability evaluation examination in March 1948 noted 
complaints at that time of nervousness, back aches and pains, 
a choking sensation in the throat, an occasional ache in the 
area of his wound, and a tendency of his feet to bother him 
during cold and freezing weather.  The cardiovascular system 
was stated to be "normal."  Orthopedic examination disclosed 
no atrophy or impairment of function of the limbs, and the 
feet had no discoloration, edema, or deformity.  A chest x- 
ray indicated no pathology.  The examiner stated that 
malnutrition and avitaminosis had not been found.

A VA examination report in December 1948 noted that the 
veteran complained of loss of weight.  Nutrition was 
considered fair; cardiovascular system normal.  

As noted in a transfer summary dated in July 1989, the 
veteran had had an acute myocardial infarction toward the end 
of June 1989.  Angioplasty showed an occluded right coronary 
artery.  Echocardiography in April 1993 noted that any 
inferior wall myocardial infarction, if present, was very 
small.  Echocardiography in June 1996 noted, inter alia, that 
ischemia or myocardial infarction of the basilar inferior 
wall was suggested by hypokinesis of that region.

The veteran was afforded a VA systemic conditions examination 
in January 1995.  Reported medical history indicated that he 
had been a prisoner of war for seven months and that he had 
suffered from malnutrition.  He stated that he had no 
knowledge of having beriberi except that he had been told to 
put this down when applying for disability.  He did, however, 
suffer from marked malnutrition as a POW and had a 
considerable loss of weight while incarcerated.  In December 
1985, he developed chest pain without any premonitory warning 
and was considered to have had a myocardial infarction.  In 
1989 he was hospitalized where he was found to have post 
infarction angina, and it was thought he likely had a 
myocardial infarction around that time.  The diagnoses 
included malnutrition as a POW, no evidence of beriberi being 
present; arteriosclerotic heart disease; post myocardial 
infarction, posteroinferior wall, status post angioplasty 
with recurrent angina.

During a May 1995 VA cardiac examination, the veteran, after 
careful questioning, denied any historical confirmation of 
beriberi or any symptoms to suggest such condition while a 
POW.  He did have a history of coronary artery disease with a 
myocardial infarction in 1989 and historical evidence of an 
angioplasty of the right coronary artery in July 1989.  The 
diagnoses were no historical or clinical evidence of 
beriberi; arteriosclerotic heart disease; coronary artery 
disease with history of prior myocardial infarction and 
angioplasty; and stable Class I-II angina with good exercise 
tolerance and effective medical management.

In November 1996, the veteran was afforded a VA POW 
examination.  As to the possible presence of edema as a POW, 
the veteran did not recall having any significant edema when 
he was a prisoner of war.  He did have some edema at the time 
of his heart disease in 1989.  He was given the following 
diagnoses: malnutrition as a prisoner of war; no present 
evidence of beriberi; no clear evidence that he had 
significant edema when he was a prisoner of war; aortic 
sclerosis and trivial aortic insufficiency.

During his hearing before the RO in July 1998, the veteran 
testified that, in thinking over his experiences as a POW, he 
now recalled that he did have edema at that time and that he 
had been issued wooden shoes because his feet were so swollen 
that they would not fit into his military boots.  Since he 
had also had frostbite at the time of prior examinations, it 
was possible that he could have attributed the swelling to 
the frostbite.  He just had not connected this symptom with a 
heart disorder.

In August 1998, the veteran underwent another VA cardiac 
examination.  The diagnosis was myocardial infarction and 
arteriosclerotic heart disease, moderately compromised.  
There was no history of rheumatic heart disease.  The 
examiner commented that she was unable to see any association 
between the present arteriosclerotic heart disease and edema 
as a POW.

In March 1999, the veteran testified at a hearing before a 
member of the Board.  He stated that he had swelling of the 
extremities as a POW.  He had thought at the time that the 
swelling had been due to frozen feet.  His feet had been so 
swollen that the Germans had issued him wooden shoes that 
were open at the back.  He had also had swollen feet at the 
time of his heart attack in 1989.  He described the diet in 
the POW camp as sugar beet soup, bread consisting mostly of 
sawdust, and hot water.  He said that he had suffered from 
malnutrition, weighing only 90 pounds at the end of his 
imprisonment.

In August 2000, a letter from a private cardiologist was 
received.  The letter indicates that the veteran's POW and 
clinical history was extensively reviewed, including his diet 
and nutrition as a POW, his evaluation from shortly after 
service, and the fact that he first presented with chest pain 
in the mid-1980's.  His cardiac risk profile was notable for 
elevated cholesterol and a possible history of marginal high 
blood pressure.  The veteran denied diabetes, was not 
particularly obese at 185 pounds, and had discontinued 
tobacco use in 1957.  His medications were reviewed and he 
was examined.  Afterwards, the cardiologist stated that it 
was highly likely, given the veteran's nutritional and living 
circumstances as a POW, that the veteran suffered pedal edema 
as a POW.  She also indicated that beriberi is noted to have 
a known association with cardiomyopathy.  Therefore, in her 
opinion, it was not only as likely as not that the veteran's 
current ischemic heart disease was linked to his malnutrition 
as a POW, it was felt to be "quite possible" that it was 
exacerbated by the veteran's POW experiences, and she saw no 
affirmative evidence to demonstrate that an intercurrent 
injury or disease occurred between the veteran's service and 
the onset of his heart disease.  

Analysis

The veteran is a former prisoner of war who was interned for 
more than 30 days.  He suffers from ischemic 
(arteriosclerotic) heart disease.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 348 (1992) (Ischemia is defined as 
"[h]ypoemia; local anemia due to mechanical obstruction 
(mainly arterial narrowing) of the blood supply."  Stedman's 
Medical Dictionary 728 (5th ed. 1982)).  Heart disease was 
not present in service, but was first shown in about 1989, 
decades after service discharge.  The veteran claims service 
connection under the theory that his ischemic heart disease 
is related to his experiences as a former POW when he 
experienced localized edema during his captivity.

The evidence as to whether the veteran had experienced 
localized edema during captivity is contradictory.  He 
initially denied such edema, but has since testified that he 
recalled that his feet had been swollen while he was a 
prisoner of war, and he also stated that he was given wooden 
shoes because he feet were swollen so much.  His later 
recollection of pedal edema during service, in light of the 
circumstances of service (malnourishment during service, lack 
of documentation of health care during POW status, and 
reported frostbite as a POW), seems credible.  Its 
credibility is bolstered, moreover, by the opinion of a 
private cardiologist who extensively reviewed his medical 
history in August 2000, including the veteran's in-service 
weight loss and diet, and felt that it was highly likely that 
he had had pedal edema in service.  Accordingly, the Board 
finds that the veteran had localized edema (of his feet) 
while he was a POW.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.303.

Having concluded that the veteran suffers from "ischemic 
heart disease" as defined at the NOTE following 38 C.F.R. § 
3.309(c), the question remains as to whether the medical 
opinions of record as to the etiology of such disorder can 
serve to rebut the presumption of service incurrence.  The 
first opinion was by a VA physician in August 1998 who was 
unable to see any association between the veteran's heart 
disease and the veteran's edema as a POW.  Significantly, 
this examination was found to be deficient and constituted 
rationale for remanding the veteran's case to the Board in 
the joint motion.  See Chisem v. Gober, 10 Vet. App. 526, 
527-528 (1997); Allin v. Brown, 10 Vet. App. 55, 57 (1997); 
Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("[Q]uestions 
settled on a former appeal of the same case are no longer 
open for review.... 'the principle law of the case' has been 
applied to the application of the law in decisions of Federal 
courts in cases remanded to administrative agencies.").  

The second opinion which was rendered, by a private 
cardiologist, felt that there was a strong possibility that 
the veteran's heart disease was exacerbated by his POW 
experience.  Both aforementioned opinions were made after a 
review of the evidence.  The combination of one doctor being 
unable to see an association and another doctor feeling that 
it is quite possible that there was a relationship does not 
amount to a rebuttal of the presumption of service 
incurrence.  It is VA's burden to rebut the presumption of 
service incurrence by affirmative evidence to the contrary, 
38 U.S.C.A. § 1113, and that burden is not met in this case.  
In light of the above, it must be concluded that the 
veteran's heart disease was incurred in service.  
38 C.F.R. § 3.307(d).  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (it is the Board's duty to determine the credibility 
and weight of evidence). 


ORDER

Service connection for ischemic heart disease based on 
prisoner-of-war experiences is granted.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

